Citation Nr: 1125339	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  04-30 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, claimed as due to Agent Orange exposure and secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1962 to June 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2009, the Board remanded the claims on appeal to the RO for additional development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran was not present on the landmass or the inland waters of Vietnam during his period of active duty service.

2.  The evidence shows that the Veteran's diabetes mellitus type II did not have its onset during service, did not develop within one year of his discharge, and is not otherwise related to a disease or injury of service origin.

3.  The evidence of record reveals that the Veteran's hypertension did not have its onset during service, did not develop within one year of his discharge nor was it proximately due to the Veteran's diabetes mellitus type II.


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred in or aggravated by active duty service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Hypertension was not incurred in or aggravated by active duty service, may not be presumed to have been incurred in service, and is not proximately due to, or the result of, a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303(a) (2010).  If a cardiovascular disease, or diabetes mellitus, is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The determination as to whether the requirements for direct service connection and secondary service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010); see also Baldwin v. West, 13 Vet. App. 1 (1999).

1.  Diabetes Mellitus Type II Claim

The Veteran does not contend, and the evidence does not establish, that the Veteran was diagnosed with diabetes mellitus type II in service or within one year after his discharge from active duty service.  Indeed, the earliest evidence the Veteran had diabetes mellitus type II was in September 1992, 26 years after his discharge from active duty service.  Because the medical evidence of record has not established that the Veteran's diabetes mellitus type II was related to his military service, service connection on this basis is not warranted.

In the alternative, the Veteran contends he was exposed to herbicides (more specifically Agent Orange) while in service and this later led to the development of his diabetes mellitus type II.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Furthermore, if a veteran was exposed to an herbicide during active military service, presumptive service connection for numerous diseases, will be established even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Diabetes mellitus type II is considered a presumptive disease for these purposes.  Id.

In the present case, the Veteran contends that the presumption contained in 38 C.F.R. § 3.309(e) applies and that the Veteran's diabetes mellitus type II should be service-connected based on the presumed exposure to herbicides in the Republic of Vietnam.  Specifically, the Veteran asserts that he was exposed to herbicides while his ship, the USS ANNAPOLIS, was located in the offshore waters of Vietnam.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation to the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. § 3.313(a).  VA has stated that "service in the Republic of Vietnam" includes service on inland waterways.  See 66 Fed. Reg. 23,166 (May 8, 2001).

An opinion of the General Counsel for VA interpreted that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  This statute defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975; and the General Counsel interpreted that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii) and VAOPGCPREC 27-97 (July 23, 1997).  The opinion also provided that the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), the Federal Circuit upheld the Board's interpretation that, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  In that case, the veteran stated that while serving aboard the U.S.S. MOUNT KATMAI, he often saw large clouds of chemicals being dropped by aircraft over the forests, and that these clouds would drift out over the water because of prevailing offshore winds and would engulf his ship.

In that decision, the Federal Circuit reversed an earlier Court ruling, in which the Court rejected VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) that required the service member's presence at some point on the landmass or the inland waters of Vietnam.  Id.  In reversing, the Federal Circuit held that the Veteran was free to show that he was actually exposed to herbicides while on board his ship as it traveled near the Vietnamese coast.  However, he was not entitled to the benefit of the presumptions set forth in 38 U.S.C. § 1116 and the corresponding VA regulations, which are limited to those who "served in the Republic of Vietnam."

After Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), and a supplemental opinion by the Federal Circuit in October 2008, Haas v. Peake, 544 F.3d 1306 (Fed. Cir. 2008), that appellant filed a petition for a writ of certiorari to the Supreme Court, which the Supreme Court denied on January 21, 2009.  See Haas v. Peake, 129 S. Ct. 1002 (2009), 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In sum, at the end of that legal process, the basic rule of Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008) applies.  That is, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

The Veteran contends he flew via helicopter from the USS ANNAPOLIS while it was stationed in the Gulf of Tonkin into Vietnam in order to train other navy personnel to tune radio receivers.  The Veteran stated that all of his assignments were within the combat zone.

The National Personnel Records Center (NPRC) indicated that the USS ANNAPOLIS was in the official waters of Vietnam from September 1965 to June 1966.  The Veteran's service personnel records indicate his service on the USS ANNAPOLIS began in March 1964 and ended in June 1966.  The Veteran's November 1964 performance evaluation indicates the Radioman and Teletype Operator, one of the Veteran's job titles, involved performing all duties connected to sending and receiving messages in the message center via CW and teletype circuits.  Furthermore, the Veteran's November 1965 performance evaluation indicated the duties of the ORESTES Supervisor, a job title later assumed by the Veteran, include supervising the tuning of receivers and converters, coordinating with control to establish or maintain various in-house loops, coordinating with receivers to insure proper antenna usage, insuring proper circuit discipline used and supervising radio teletype broadcast operators.  Moreover, a general job description of the ORESTES Supervisor in the claims file states the position's duties include ensuring rapid and correct message handling, proper care and operation of receivers, converters and teletype equipment as well as the instruction and advisement of operators in the use of equipment and methods of circuit maintenance.  A May 1965 service personnel record also indicates the Veteran was certified top secret clearance and certified for crypto access.

A January 1966 service personnel record indicates the Veteran served in the Vietnam Combat Zone aboard the USS ANNAPOLIS and was eligible in all respects to wear the Vietnam Service Medal and Ribbon.  Furthermore, a June 1966 income tax exclusion document indicates the Veteran served in a combat zone from September 1965 to June 1966.

A December 1964 Voucher for Reimbursement for Travel indicates the Veteran was seeking mileage reimbursement in the amount of $34.68 and that this amount was reimbursed to the Veteran by the USS ANNAPOLIS; however, the document did not indicate any travel destinations.  Likewise, a June 1965 Voucher for Reimbursement for Travel states the Veteran was owed a per diem in the amount of $34.00 and that he was likewise reimbursed by the USS ANNAPOLIS without any indication of travel destinations.  Lastly, a June 1966 Travel Voucher submitted by the Veteran reflects payment on June 16, 1966 for prior travel but was too light to read the dates and places of travel.  In its October 2009 remand, the Board asked for a clear copy of this document, however, none was supplied to the Board.

Based on the above evidence of record, the Veteran's claims file does not contain any documentation indicating that he, or anyone else aboard the USS ANNAPOLIS, was transported by helicopter to Vietnam in order to train or instruct other navy personnel to tune radio receivers.  Accordingly, the Board finds there is no evidence that the USS ANNAPOLIS was on "inland waterways of Vietnam."  There is also no evidence, other than the Veteran's lay statements, that the Veteran himself ever served or set foot on the landmass of Vietnam.  Therefore, presumptive service connection due to herbicide exposure, based on service in the Republic of Vietnam, is not warranted.  The Board cannot simply assume the Veteran has the requisite type of service in the Republic of Vietnam as defined by 38 C.F.R. § 3.313(a) and § 3.307(a)(6)(iii).  Based on the foregoing, including the Haas case above, the Board finds that presumptive service connection cannot be granted; there is no evidence that the Veteran was ever in Vietnam, as required by statute and regulation.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a). 

Therefore, the evidence of record does not support the claim for service connection for the Veteran's diabetes mellitus type II, either directly or due to exposure to herbicides.  Since the most probative evidence and the greater weight of the evidence indicate that the Veteran's diabetes mellitus type II was not contracted as a result of his military service, the preponderance of the evidence is against the Veteran's claim.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for diabetes mellitus type II must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Hypertension Claim

The Veteran does not contend, and the evidence does not establish, that the Veteran was diagnosed with hypertension in service or within one year after his discharge from active duty service.  Indeed, the earliest evidence the Veteran was diagnosed with hypertension was in March 1977, 11 years after his discharge from active duty service.  Because the medical evidence of record has not established that the Veteran's hypertension was related to his military service, service connection on a direct basis is not warranted.

In the alternative, and as noted above, the Veteran contends he was exposed to Agent Orange while in service and this later led to the development of his diabetes mellitus type II, which in turn, also led to the development of his hypertension.  The evidence of record noted above fails to show the Veteran was present on the landmass or the inland waters of Vietnam during his period of active duty service; therefore, presumptive service connection for diabetes mellitus type II due to herbicide exposure was found to be not warranted by the Board.

In order to establish service connection on a secondary basis, the evidence must show a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (Emphasis added.)  The Board determined the Veteran's diabetes mellitus type II was not service connected on a direct or presumptive basis; thus, the Veteran's hypertension claim cannot be granted on a secondary basis as a matter of law.

Based on the foregoing, the evidence of record does not support the claim for service connection for the Veteran's hypertension, either directly or secondarily due to exposure to herbicides.  Since the most probative evidence and the greater weight of the evidence indicate that the Veteran's hypertension was not contracted as a result of his military service, the preponderance of the evidence is against the Veteran's claim.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for hypertension must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in the Veterans' Claims Assistance Act (VCAA) located in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The elements of proper notice include informing the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements of 38 U.S.C. §5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his claims.  Prior to the initial adjudication of the Veteran's claims for service connection for diabetes mellitus type II and hypertension in the January 2004 rating decision, he was provided notice of the VCAA in July 2003.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  However, the July 2003 letter did not provide specific notice pertaining to VA's assignment of disability ratings and effective dates in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As such, in its October 2009 decision, the Board ordered the RO to provide proper notice to the Veteran in order to comply with the notification requirements required by Dingess.  By letters dated November 2009 and May 2010, the RO provided the Veteran with proper notice of the VCAA in accordance with Dingess.

VA has also met its duty to assist the Veteran in developing the evidence to support his claims.  The evidence of record includes service treatment records, copies of service personnel records, private medical records and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

The Board is also satisfied that the development requested by its October 2009 remand has now been satisfactorily completed and substantially complied with.  This includes actions to send the Veteran corrective VCAA notice compliant with Dingess and to obtain all of the Veteran's service personnel records.  These efforts are documented in the Veteran's claims file.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

1.  Service connection for diabetes mellitus type II, claimed as due to Agent Orange exposure, is denied.

2.  Service connection for hypertension, claimed as due to Agent Orange exposure and secondary to diabetes mellitus type II, is denied.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


